Citation Nr: 0808222	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  01-00 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.

3.  Entitlement to service connection for a sinus disorder.

4.  Entitlement to service connection for a left hand and 
wrist disorder.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel
INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1974.  This matter is now before the Board of 
Veterans' Appeals (Board) pursuant to a June 2000 rating 
decision by the Nashville, Tennessee, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  Appeal to the Board 
was perfected.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board last remanded this case for further development in 
December 2006.  The record reflects that, before the case was 
returned to the Board in December 2007, the RO discovered a 
letter from the veteran, dated in October 2006, in another 
veteran's claims file.  The veteran's letter specifically 
requested that he be scheduled for a videoconference hearing.  
However, the RO forwarded the file to the Board without 
scheduling a hearing.  Nevertheless, the veteran is entitled 
to a hearing before the Board.  38 U.S.C.A. § 7107(d) (West 
2002).  Therefore, he must be scheduled for the 
videoconference hearing he has requested.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a 
videoconference hearing before the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



